Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Bonnie Jean Mayo appeals the district court’s order affirming the bankruptcy court’s orders granting the Appellees’ motion to lift the automatic stay and proceed with state court remedies to obtain possession of the property at issue. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Mayo v. Federal Nat’l Home Loan Mtg., No. 4:14-cv-00095-AWA-DEM (E.D.Va. filed Mar. 31, 2015; entered Apr. 1, 2015). We grant Mayo’s motion to proceed in forma pauper-is but we deny her motion for judicial notice. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.